Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 7, 8, 9, 10, 11, 16, 17, and 19 recite the limitation "the cooked state".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the claim recites “the second food ingredient information”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2 recites the limitation "the top", “the left side”, “the right side”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 3 and 20 recite the limitation "the user’s cooking history information”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 4 and 13 recite the limitation "the dishes”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 6 and 15 recite the limitation "the time elapsed”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 19, the claim recites “the first food ingredient image information” and “the second food ingredient image information”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to the mental evaluation process in determining when food is ready without significantly more. 
Regarding independent claims 1, The claim(s) recite(s) methods and device that receiving images that are captured through a camera inside a kitchen appliance, which is similar to eyes looking at food in the oven. The claimed invention uses the images collected and runs them through a neural network, examiner notes this is how the brain itself works, how each person cooking through trial and error and therefore part of the mental process. The  claimed invention then determines the cooked state by comparing the second food image with the finished dishes, again the examiner notes that this the essence of the mental process, an evaluation humans perform every day, looking at a foods current cooking state, and compares it with a mental picture of how it looked previously when cooked completely. This judicial exception is not integrated into a practical application because the mere recitation of cooking appliance and camera does not integrate the claimed invention into a practical application because the method and device claims are explicitly directed at mental processing and evaluations critical to daily human assessment, the claims do not provide any specificity into the mental process, but directed and focused at the mental evaluation of when food is ready based on how it looks currently versus how it is supposed to look when finished. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as camera, and appliance, are extra solution activity, and are merely used to implement the abstract idea.
Regarding claims 2-7 are directed cameras and views, the examiner notes a user’s eyes can perform and experience the same view points as the cameras. Further the claims are directed at the neural network model, which is equivalent to brain, and can be trained using images found on the internet and users own cooking history and experience. The claims further describe information being received, which a human can process, such as time recommendations, temperature, and control information. This judicial exception is not integrated into a practical application because the mere recitation of cooking appliance and camera does not integrate the claimed invention into a practical application because the method and device claims are explicitly directed at mental processing and evaluations critical to daily human assessment, the claims do not provide any specificity into the mental process, but directed and focused at the mental evaluation of when food is ready based on how it looks currently versus how it is supposed to look when finished. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as camera, and appliance, are extra solution activity, and are merely used to implement the abstract idea.

	Regarding claims 10-20 the claims inherit the same rejection as claims 1-9 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, and 4-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 20210228022 A1)

Regarding claim 1, Liu teaches a method for controlling cooking based on artificial intelligence (0083; deep learning techniques), the method comprising: ([0007] method for controlling functions of the cooking appliances)
 	receiving first and second food ingredient image information (images of food ingredients) acquired through a camera located inside a kitchen appliance; (0011; 0064; collecting images of food items and ingredients from the sensors and cameras of the cooking appliance and are annotated by the user; 0055; using the models for processing real time images)
applying the first food ingredient image information to a pre-trained artificial neural network model; (0044; user annotated images are used for the training model; 0108-0109; neural network model; Examiner notes that the model is continuously trained therefore it has been trained previously as well and is equivalent to pretrained 0055; using the models for processing real time images)
generating reference information (cooking progress and doneness levels) including image information (images of different foods at different cooking progress levels) of completed dishes (Fig 5A; cooked progress/doneness levels) as results of applying the first food ingredient image information (test image baseline state of the cooking process also see mapping above for images of ingredients) to the artificial neural network model (see mapping above for neural network model); (0051-0054; 0067; 0104-0106; teaches the system uses previously selected images to determine when cooking/doneness progress levels have reached the desired state, using the model; 0010-0012; the system then uses the cooking progress/doneness determination model, the images collected of the item currently about to be cooked, and previously annotated image information and outlines (previous images of cooked state food), and determines cooked state based on the previous images and image of the current food))
and determining the cooked state (cooking progress or doneness) by comparing the second food ingredient information (sequence of images) with the image information of completed dishes (cooked/doneness levels), (see mapping above for doneness and cooking progress models work; 0055-0056; 0083; determining cooking progress level by using old previous images and new current images; 0045; teaches using images and the doneness models 0013; teaches multiple images are taking during the all sequences of cooking past and present))
wherein the first food ingredient image information is image information acquired before cooking, (0011; baseline image of food item at the start of cooking process)
and the second food ingredient image information is image information acquired during cooking (0011; current image of the food during the cooking progress)

Regarding claim 2, Liu teaches the method of claim 1, and is disclosed above, Liu further teaches wherein the camera is located inside a cooking chamber (interior of cooking appliance) of the kitchen appliance, and comprises at least one among a first camera for capturing the top of the food ingredients, (see mapping claim 1 for food ingredient; 0076; cooking appliance with camera on the interior top wall with the field of view of the top rack) a second camera for capturing the left side of the food ingredients, and a third camera for capturing the right side of the food ingredients.  (Examiner notes this claim recites “at least one among” examiner chooses the top camera to map)

Regarding claim 4, Liu teaches the method of claim 1, and is disclosed above, Liu further teaches wherein the reference information further comprises recommended control information (adjustment recommendation) including recommended times (cooking time) and temperatures for the dishes (cooking temperature) (0078-0079; recommendations for cooking actions such as adjust controls for cooking based on cooking temperature and cooking time)

Regarding claim 5, Liu teaches the method of claim 1, and is disclosed above, Liu further teaches wherein the receiving of second food ingredient image information comprises receiving the second food ingredient image information at regular time intervals from the start of the cooking until the end of the cooking. (0111-0112; images are taken for analysis throughout the entirety of the cooking until a preset cooking progress levels is reached; [0088] image and temperature information recorded at the same intervals)

Regarding claim 6, Liu teaches the method of claim 1, and is disclosed above, Liu further teaches wherein the second food ingredient image information (see claim mapping of second food ingredient in claim 1) further comprises preset control information (temperature reading) of the kitchen appliance and information on the time elapsed (timestamp) since the start of the cooking (0078; time lapsed)(0088; temperature (equivalent to preset control information) and a timestamp (equivalent to information on time elapsed) along with the image of the food)

Regarding claim 7, Liu teaches the method of claim 1, and is disclosed above, Liu further teaches transmitting the reference information or a message including the cooked state to the kitchen appliance or a mobile terminal (0112; 0120 transmitting to the user device an alert indicating the doneness and cooking progress level)

Regarding claim 8, Liu teaches the method of claim 7, and is disclosed above Liu further teaches further comprising: generating a message recommending to change control information depending on the cooked state; (0078-0079; recommendations for cooking actions such as adjust controls for cooking based on cooking progress level, cooking temperature and cooking time)
and transmitting a message recommending to change the control information to the kitchen appliance or a mobile terminal, (0078-0079; recommendations for cooking actions such as adjust controls for cooking based on cooking progress level, cooking temperature and cooking time are sent to the appliance as control actions; 0066;0056; or user device)
wherein the message recommending (control instructions) to change the control information comprises a current cooked state,(adjustment in response to doneness level) a cooking result expected (burnt food or doneness level higher than requested) to be yielded if no change is made, and recommended control information (adjustment such as move to cooling area) (0120; adjusting controls based on doneness, knowing based on the scale, 0087; 0101; 0156; the doneness level is out of 10, therefore when the food has doneness level 8/10 or 9/10, the system makes an adjustment because it knows it would bun the food or item and therefore is equivalent to result to be yielded if no change is made))

Regarding claim 9, Liu teaches the method of claim 1, and is disclosed above, Liu further teaches generating a signal for controlling the kitchen appliance depending on the cooked state; and transmitting the signal for controlling the kitchen appliance to the kitchen appliance. (0066; 0056; generating and sending control instructions to components of the appliance or user device in response to real-time cooking progress monitoring)  57Docket No. 3130-3161 

Regarding claim 10, the claim inherits the same rejection as claim 1 above for reciting similar limitations, Liu further teaches acquiring first and second food ingredient image information through a camera located inside a cooking chamber where food ingredients are placed and transmitting the same to an external server (Fig 1A; training model server 122); (0092-0093; transmitting to training model server images of food items in real time) receiving reference information including image information (cooking progress and doneness levels based on previous images) of completed dishes from the external server; (see mapping above for neural network model); (0051-0054; 0067; 0104-0106; teaches the system uses previously selected images to determine when cooking/doneness progress levels have reached the desired state, using the model; 0010-0012; 0146; 0156-0157; the system then uses the cooking progress/doneness determination model, the images collected of the item currently about to be cooked, and previously annotated image information and outlines (previous images of cooked state food), and determines cooked state based on the previous images and image of the current food which is performed by training model server 122)

Regarding claim 11, the claim inherits the same rejection as claim 9 above for reciting similar limitations.

Regarding claim 12, Liu teaches the method of claim 10, and is disclosed above, Liu further teaches wherein the reference information (cooking progress and doneness levels) is information generated as results of applying the first food ingredient image information (test image baseline state of the cooking process also see mapping above for images of ingredients) to a pre-trained artificial neural network model (see mapping above for neural network model) stored in the external server (Fig 1A; training model server 122; 0067; 0104-0106; teaches the system uses previously selected images to determine when cooking/doneness progress levels have reached the desired state, using the model; 0010-0012; 0146; 0156-0157; the system then uses the cooking progress/doneness determination model, the images collected of the item currently about to be cooked, and previously annotated image information and outlines (previous images of cooked state food), and determines cooked state based on the previous images and image of the current food which is performed by training model server 122)

Regarding claim 13, the claim inherits the same rejection as claim 4 above for reciting similar limitations.
Regarding claim 14, the claim inherits the same rejection as claim 5 above for reciting similar limitations.
Regarding claim 15, the claim inherits the same rejection as claim 6 above for reciting similar limitations.
Regarding claim 16, the claim inherits the same rejection as claim 7 above for reciting similar limitations.
Regarding claim 17, the claim inherits the same rejection as claim 8 above for reciting similar limitations.

Regarding claim 18, Liu teaches the method of claim 11, and is disclosed above, Liu further teaches wherein the controlling of the kitchen appliance comprises controlling the operation of the kitchen appliance based on a response message received in response to the message recommending to the change control information (0060; 0078-0079; the system provides recommendations to the user for adjustments; the user can then respond by providing control instructions, for controlling the appliance through its interface)

Regarding claim 19, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a device claim, Liu teaches An artificial intelligence device comprising: (0169; server; Fig 1A server 122 with models; 0142-0143; the models are neural networks) a antenna (0169; network interface for communication) a memory; (0169; memory storing instructions) and a processor, (0169; CPUs) 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20210228022 A1) as applied to claims 1 and 19 above, in view of Rabinovich et al. (US 20150170001 A1).

Regarding claim 3, Liu teaches the method of claim 1, and is disclosed above, Liu further teaches wherein the artificial neural network model is an artificial neural network model 0142-0143; the models are neural networks which is guided and trained on a training data set composed of the image information of completed dishes (based on doneness and cooking progress levels) acquired by the user's cooking history information (previous cooking and training) (0045; 0103; 0105; training the models using collected images from the appliance of items being cooked; image include doneness level information with the images (equivalent to completed dishes))
Liu does not explicitly teach web-crawling and therefore does not disclose wherein the artificial neural network model is an artificial neural network model which is guided and trained on a training data set composed of the image information of completed dishes acquired by web-crawling and the user's cooking history information 
In an analogous art Rabinovich teaches wherein the artificial neural network model is an artificial neural network model (0026; deep neural network; machine learning model) which is guided and trained (training) on a training data set (training data set) composed of the image information of completed dishes (0017;images of prepared food item) acquired by web-crawling and the user's cooking history information (0026-0029;; web-crawling to collect images from the current search system or external search systems and webpages)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Liu to include training an artificial network model using training data acquired through web crawling the internet for images as is taught by Rabinovich
The suggestion/motivation for doing so is to be able to better train AI food systems [0002-0005]

Regarding claim 20, the claim inherits the same rejection as claim 3 above for reciting similar limitations in the form of a device claim, Liu teaches An artificial intelligence device comprising: (0169; server; Fig 1A server 122 with models; 0142-0143; the models are neural networks)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cheng et al. (US 20190053332 A1): Systems and methods for user configurable cooking appliances include receiving system resources having associated budgets, facilitating user allocation the system resources to a plurality of heating elements without exceeding the associate budgets, applying the system resources to the heating elements to heat one or more food substances within a cooking chamber, and selectively regulating delivery of the system resources to the heating elements such that no more than the associated budget of each of the system resources is delivered to the heating elements. Computing components can execute a heating algorithm to cook at least one food substance in the cooking chamber, detect a state change of the food substance, and modify the heating algorithm to reconfigure the system resources supplied to the heating elements in response to the state change and in accordance with user configured allocation and associated budgets for the system resources.
Ebert et al. (US 20190242584 A1): In a method for establishing a degree of browning of food to be cooked in a cooking chamber of a household cooking appliance, a reference image is captured by a camera of the household cooking appliance, which camera is directed into the cooking chamber. A first measurement image is captured at a first brightness of a light source of the household cooking appliance, and a second measurement image is captured at a second brightness of the light source. A difference image is generated from the first measurement image and the second measurement image, and the difference image is compared with the reference image.
Oh et al. (US 20220167788 A1): [0045] Additionally, a user can use the user device 120 to experience (e.g., view or listen to) audio/image/video (“media”) depictions of a prepared food product. The media depictions can present media depictions of the prepared food product at various gradations or variants of an ending characteristic, such as texture, taste-sensation, consistency, or doneness. The media depictions allow the user to select a preferred gradation for one or more characteristics of a cooked food product, such as the texture, consistency, color, or any other still or moving visual indication of a desired result for a food product (e.g., egg yolk, egg white, steak) based on visual image, pictorial, or video representations of the food product at a variety of different gradations. The user selection can be used to generate commands to cause the cooking appliance 110 to cook food that will have the selected ending characteristic. After cooking food, the user can use the device 120 to provide information about resulting conditions of the food to improve the commands to the cooking appliance 110. For example, the user device 120 can prompt the user to select a media depiction illustrating an actual result of the cooked food product. The user device 120 can alternatively provide a list of food results the user can select between, such as “burned,” “undercooked,” “overcooked,” “chewy,” “tender,”, “firm”, “succulent”, “crispy”, “fall-apart” or others.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451